El Juez Asociado Su. del Tono,
emitió la opinión del tribunal.
Este es un caso sobre nulidad de cierto contrato de com-praventa. Los demandantes alegaron como cansa de acción, en resumen, que la escritura número 233 otorgada ante el Notario Público de Coamo Felipe Rodríguez, el día 22 de diciembre de 1905, y a virtud de la cual Jacinto Caballero apa-rece vendiendo a Jorge Berly, cierta finca rústica de 44 cuer-das, situada en el barrio de los Llanos, municipalidad de Coamo, lo fué bailándose el dicho Caballero en estado de de-mencia, hecho éste que constaba al comprador. T además que la expresada finca correspondía a la sociedad de gananciales constituida por Caballero y su consorte la otra demandante, que ésta no compareció al otorgamiento de la escritura y que si bien el notario posteriormente hizo constar al pie del docu-mento su conformidad, ella nunca la prestó.
Los demandados que son herederos de Jorge Berly, nega-ron los hechos esenciales de la demanda que pudieran perju-*721dicarles, y después de habeíse practicado la prueba de ambas partes, consistente en el documento de referencia y en decla-raciones de expertos y testigos, la corte de distrito dictó sen-tencia declarando sin lugar la demanda con las costas a los demandantes.
Hemos examinado cuidadosamente las pruebas presenta-das y hemos llegado a la conclusión de que la corte de distrito no cometió error alguno al apreciarlas. Es cierto que se ba demostrado que el demandante Jacinto Caballero ingresó en el Manicomio el 7 de abril de 1906, como loco, y salió de dicho establecimiento, como curado, el 21 de junio de 1906, y que allá por el 12 de febrero de 1906 había sido recluido también como loco en el depósito municipal de Coamo. Y parece cier-to también que con anterioridad a esas fechas el dicho Caba-lleio se dedicó a ejércicios religiosos exagerados y a prédicas anunciadoras del próximo fin del mundo, revelando dichos ejercicios y prédicas su estado de perturbación mental. Pero no existe ninguna prueba concluyente de que en el día del otorgamiento de la escritura de compraventa que ahora pre-tende anrnar, o sea el 22 de diciembre de 1905, él no pudiera haberse dado cuenta exacta del acto que realizaba. El mismo, al declarar bajo juramento ante el juez sentenciador, se ex-presó así:
“Que recuerda concurrió a la notaría de Don Felipe Kodrí-guez, en donde firmó un papel, y también recuerda que recibió $37S que le entregó Lorenzo Berly; que un día estando en el pozo de agua de su estancia, convino con Justo Berly la venta de la propiedad; que és cierto que adeudaba a Antonio Rivera 40 pesos que le pagó con el producto de la venta de la estancia. ”
Además, no sólo aparece en los autos la copia de la escri-tura .otorgada bajo la fe del notario, sino que el notario y los. testigos del documento declararon en el acto de la vista, y sus, declaraciones claras y precisas presentan al demandante Caballero como a un hombre en el pleno uso de su razón, reali-zando el acto con entero conocimiepio de su naturaleza. Y *722también existen las declaraciones de otros testigos tendentes a demostrar que Caballero, por la época del otorgamiento de la escritura, no actuaba como loco y que él se ocupó de la venta de la finca, durando la negociación algún tiempo.
Examinemos la otra cuestión fundamental, o sea, la falta del consentimiento de la esposa. En la demanda se alega y en el juicio sólo se presentó para probarlo, la declaración de la propia interesada.
Por el contrario, en el propio documento se consigna que se otorga con el consentimiento de la esposa y que ésta no concurre al acto por bailarse enferma, pero que lo fiará lo antes posible ante el notario autorizante, y luego al pie del docu-mento se fiizo constar lo siguiente:
“ “Nota. En 28 de diciembre de 1906, compareció ante mí Doña Julia Rodríguez sin otro apellido, vecina de este partido, casada, de oficio doméstico, mayor de edad, a quien conozco, e impuesta del con-tenido de esta escritura dijo: que la enajenación del terreno que se contiene en la misma la fia becbo su esposo Don Jacinto Caballero, con el conocimiento y consentimiento de la exponente, sin que tenga nada que oponer en contrario; no firma por que dijo no saber, lo baee a sus ruegos Don Carlos M. Landrau que fue testigo con Don Ramon Faria: doy fe. Carlos M. Landrau, a ruego del testigo Faria por no saber. Carlos M. Landrau Rodríguez.”
El notario y los testigos también declararon sobre tal ex-tremo en el acto del juicio, a presencia de los demandantes, y la corte resolvió el conflicto de la prueba en el sentido de que la esposa prestó el consentimiento, y nosotros creemos que su resolución fué la justa y procedente.
"Es bien cierto que el procedimiento seguido para fiacer constar el consentimiento de la esposa no es correcto, ya que la escritura debió otorgarse en un solo acto, pero el error co-metido, no debe ser ni es fatal en este caso atendidas las cir-cunstancias del mismo y apareciendo como aparece que si bien la venta en un principio, realizada sin el expreso consen-timiento de la esposa, ¡era nula (art. 159 del Código Civil re-*723visado), se convirtió luego en nn acto válido al consentirla expresamente la esposa, único requisito que faltaba, y apare-ciendo como aparece además que son los mismos vendedores los que abora quieren volver sobre sus propios actos para de-rivar nn positivo beneficio en daño de los herederos de aquél que con ellos contratara.
La ratificación equivale al mandato; de suerte, que cuan-do uno da por firme lo que otro hizo .en su nombre, vale tanto como si le hubiera mandado que lo hiciera. Ratihabiüo man-dato aequiparatur(4 Escriche Diccionario de Legislación 796.) ’
El anterior principio podría aplicarse a este caso, ya que el esposo manifestó que actuaba con el consentimiento de la esposa y que ésta luego aseguró que tal hecho era cierto y que nada tenía que oponer en contrario.
Pero aun negando toda eficacia a .las palabras empleadas por el esposo, de que obraba al haCer la venta con el consentí.-, miento de la esposa y considerando como nula por falta de ■ tal consentimiento la escritura de venta otorgada, tendría-mos que el contrato fué confirmado válidamente por la esposa al manifestar como manifestó ante el notario que había sido celebrado con su conocimiento y consentimiento, y desde ese momento quedó extinguida la acción de nulidad con arreglo al artículo 1276 del Código Civil, no siendo necesario que marido y mujer conjuntamente otorgaran otra escritura para retifi-car o confirmar válidamente la viciada de nulidad, pues como ■ese vicio consistía en la falta de consentimiento expreso de la mujer, subsanado ese defecto por ella en la forma en que lo hizo, quedó válida la escritura.
Algo se manifesto en el alegato de los apelantes con res-pecto a la jurisdicción de la Corte de Distrito por razón de la cuantía. En la demanda se alega que el valor de la finca es superior a quinientos pesos y la prueba tiende a demostrar que el valor actual de la misma es realmente superior a dicha suma. Siendo esto así, no obstante el hecho de que la ven-ta' en 1905 se verificara por la suma de 375 pesos, resulta clara *724la jurisdicción original de la corte de distrito para conocer y decidir este caso y nuestra propia jurisdicción para conocer y decidir del recurso de apelación interpuesto.
El recurso debe declararse sin lugar y confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados Wolf y Aldrey.
■ El Juez Asociado, Sr. MacLeary, no tomó parte en la reso-lución de este caso.